Citation Nr: 1139899	
Decision Date: 10/27/11    Archive Date: 11/07/11

DOCKET NO.  09-12 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for hypertension.  

2.  Entitlement to a disability evaluation in excess of 10 percent for tendonitis, left shoulder, status post shoulder arthroscopy, with rotator cuff repair (hereinafter a "left shoulder disability"), to include entitlement to a total disability evaluation based on individual unemployability due to service-connected left shoulder disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1987 to August 2007.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2007 and November 2008 rating decisions of the Department of Veterans Affairs Regional Office (RO) in North Little Rock, Arkansas, denying the claims currently on appeal.  

The Veteran was afforded a hearing before the undersigned Acting Veterans Law Judge at the RO in North Little Rock, Arkansas in December 2009.  A written transcript of this hearing has been prepared and incorporated into the evidence of record.  

The Board notes that the Veteran's claim of entitlement to service connection for hypertension has been treated as a previously denied final claim requiring new and material evidence to reopen.  Rating actions from which an appeal is not timely perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  The record reflects that the Veteran was previously denied service connection for hypertension in an October 2007 rating decision.  In September 2008, VA received additional evidence from the Veteran and his request to "reopen" his claim for hypertension.  However, since this evidence was received within one year of the Veteran's previously denied claim and the Board finds that it is new and material, this evidence must be considered as having been filed in connection with the initial claim.  See 38 C.F.R. § 3.156 (2011)  (providing that new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed (including evidence received prior to an appellate decision and referred to the agency of original jurisdiction by the Board of Veterans Appeals without consideration in that decision in accordance with the provisions of § 20.1304(b)(1) of this chapter), will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period).  Thus, continuous prosecution of this claim since the initial date of filing is established.  

The record also contains allegations that the Veteran cannot work as a result of his service-connected left shoulder disability.  In Roberson v. Principi, 251 F.3d 1378, 1384 (2001), the U.S. Court of Appeals for the Federal Circuit (Federal Circuit Court) held that once a claimant:  (1) submits evidence of medical disability, (2) makes a claim for the highest possible rating for the disability, and (3) submits evidence of unemployability due to the disability, an informal claim is raised under 38 C.F.R. § 3.155(a) for a total disability rating based on individual unemployability (TDIU).  For reasons explained in the Remand, the Board has recharacterized the increased rating issue to reflect that foregoing principle.  

The issue of entitlement to a disability evaluation in excess of 10 percent for a left shoulder disability, to include TDIU on account of such disability is addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Resolving reasonable doubt in favor of the Veteran, the evidence, including that pertinent to service, establishes that hypertension had its onset during his military service.  


CONCLUSION OF LAW

The criteria for establishing entitlement to service connection for hypertension have been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2011).
REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

Relevant Laws and Regulations

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

In order to establish service connection for a claimed disorder, the following must be shown:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Where a veteran has served for 90 days or more during a period of war, or during peacetime service after January 1, 1947, and a chronic disorder, such as hypertension, becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309 (2011).  

Facts and Analysis

The Board recognizes that in VA's Rating Schedule, hypertension is defined as diastolic blood pressure that is predominantly 90 millimeters (mm) or greater, or systolic blood pressure that is predominantly 160 mm or greater with a diastolic blood pressure of less than 90 mm.  See 38 C.F.R. § 4.104, Diagnostic Code 7101 (Note 1).  As relevant, the criteria for 7101 are based on blood pressure readings and whether continuous medication is required in someone with a history of diastolic pressure predominantly 100 or more.  Entitlement to service connection for hypertension, however, may be established regardless of whether the criteria for a compensable evaluation are met. 

According to the Veteran's December 1986 service enlistment examination, he had a systolic blood pressure of 120 and a diastolic blood pressure of 80.  During service, the Veteran had a blood pressure reading of 142/102 in March 2000.  In October 2000, he had a blood pressure reading of 134/100.  An assessment of hypertension was noted.  He had a blood pressure reading of 149/102 in March 2003.  He had additional blood pressure readings of 120/98 in October 2003, 148/96 in October 2006, and 143/97 in February 2007.  A private treatment record also showed that during service, the Veteran had a blood pressure reading of 144/100 in September 2006.  The Veteran's blood pressure was not recorded as part of his January 2007 service Medical Board Examination, and he denied having, or ever having had, high or low blood pressure.  

During his December 2009 hearing, the Veteran testified that he was in fact found to suffer from high blood pressure during active military service.  The Veteran was afforded a VA examination while on active duty in April 2007.  Blood pressure readings were taken on three occasions, revealing readings of 130/92, 120/74 and 116/86.  The examiner concluded that the Veteran had a normal blood pressure and that there was no evidence of hypertension in the military medical records. Nonetheless, the record fails to contain records of treatment from the date of this examination until his separation from active duty in August 2007.  Therefore, it is unclear whether the Veteran may have in fact been seen for high blood pressure before his separation from active duty.  

Post-service treatment records do reflect a diagnosis of hypertension within one year of the Veteran's separation from active duty.  According to an October 2007 private treatment record from the University Private Medical Group, the Veteran had a blood pressure of 140/98.  He was diagnosed with borderline hypertension at this time.  A November 2007 private treatment record again notes a history of borderline high blood pressure.  The Veteran was prescribed hydrochlorothiazide at this time.  Another record from November 2007 assigned an actual diagnosis of hypertension.  This diagnosis was made within three months of the Veteran's separation from active duty.  It was noted that the Veteran had borderline control of this condition with hydrochlorothiazide.  A prior electrocardiogram (EKG) from October 2007 also revealed left ventricular hypertrophy.  Subsequent VA outpatient treatment records continue to note a diagnosis of hypertension including blood pressure readings of 160/119 in December 2008, 166/113 in January 2009, 141/105 in February 2009, and 137/100 in August 2009.  A June 2009 medication list also indicates that the Veteran was still taking hydrochlorothiazide on a daily basis to treat his hypertension.   

The April 2007 VA examination report notes that there was "no evidence of hypertension in [the Veteran's] military medical records."  This examination finding, however, is not accurate.  As noted above, service treatment records do contain an in-service assessment of hypertension.  Moreover, there are multiple readings showing diastolic blood pressures of 90 or greater.  A medical opinion based upon an inaccurate factual premise has no probative value.  Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993).  Accordingly, the Board finds that the April 2007 examination report is inadequate.  Once VA provides an examination in a service connection claim, the examination must be adequate or VA must notify the veteran why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The Board finds that it is not necessary to afford the Veteran another VA examination as there is sufficient evidence to decide the claim in the Veteran's favor.  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).  Significantly, presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  Id.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  Id.  Here, there is an in-service assessment of hypertension and the Veteran was clearly diagnosed with hypertension a mere three months after his separation from active duty.  He was also placed on the medication hydrochlorothiazide in an effort to treat his hypertension.  More recent VA treatment records demonstrate that the Veteran continues to take this medication on a daily basis to treat his hypertension.  Resolving reasonable doubt in favor of the Veteran, the evidence warrants direct service connection.  38 U.S.C.A. § 5107(b).  Accordingly, the Board finds that hypertension was incurred during the Veteran's service.  


ORDER

Service connection for hypertension is granted.  





REMAND

The Veteran also contends that he is entitled to a disability evaluation in excess of 10 percent for his service-connected left shoulder disability.  Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).

The record demonstrates that the Veteran was last afforded a VA examination for his left shoulder disability in November 2008.  However, subsequent VA treatment records continue to note an increase in the Veteran's pain, as well as limited motion and numbness.  The Veteran also testified in a December 2009 hearing to a constant pain that was worsening.  The Veteran also testified to neurological symptomatology in addition to his orthopedic symptomatology.  The duty to conduct a contemporaneous examination is triggered when the evidence indicates that there has been a material change in disability or that the currently assigned disability rating may be incorrect.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that a Veteran is entitled to a new examination after a 2 year period between the last VA examination and the Veteran's contention that the pertinent disability had increased in severity).  Therefore, the Veteran should be scheduled for a new VA examination before appellate review may proceed.  

In addition, the most recent VA Medical Center (VAMC) treatment record in the claims file is dated September 2009.  Relevant records prepared since this time must be obtained and incorporated into the claims file.  

Also, the Veteran testified in his December 2009 hearing that he was receiving Social Security Administration (SSA) benefits because of his left shoulder.  There is no indication that these records have been requested or obtained from SSA.  Therefore, on remand, any determination pertinent to the Veteran's claim for SSA benefits, as well as any medical records relied upon concerning that claim, should be obtained.  See Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 (1992) (where VA has actual notice of the existence of records held by SSA which appear relevant to a pending claim, VA has a duty to assist by requesting those records from SSA).

The Veteran reported during VA treatment in November 2008 that he was told by vocational rehabilitation that they could not assist him in finding employment due to the pain in his left shoulder.  The record does not presently contain any records from vocational rehab.  These records must be obtained and incorporated into the claims file before appellate review may proceed.  

The Board notes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for total disability based on individual unemployability (TDIU) is part of an increased rating claim when such claim is raised by the record.  According to a November 2008 VA treatment record, the Veteran was no longer working.  The Veteran reported that he was told by vocational rehabilitation that he could not be helped because of his left upper body pain.  

Presently, the Veteran is service-connected for major depression (rated as 50 percent disabling), a left shoulder disability (rated as 10 percent disabling), tinnitus (rated as 10 percent disabling), and herpes simplex keratitis (rated as 0 percent disabling), for a combined disability evaluation of 60 percent.  In addition, as the result of the Board's decision herein, service connection for hypertension will be effectuated by the RO.  In VAOPGCPREC 6-96, it was noted that if the veteran asserts entitlement to a TDIU rating based in whole or in part on other service-connected disabilities which were not the subject of the appealed RO decision, the Board would lack jurisdiction over the TDIU claim except where appellate jurisdiction is assumed in order to grant a benefit, pursuant to 38 C.F.R. § 19.13(a).  Here, the only issue that has been raised by the record is whether the Veteran's left shoulder disability renders him unemployable.  The other service-connected disabilities are not before the Board.  Thus, no claim for total disability due to all service connected disabilities is before the Board.  The Board, however, recognizes that it is possible for a veteran to be considered unemployable on account of one service-connected single disability to the exclusion of other service-connected disabilities.  See Bradley v. Peake, 22 Vet. App. 280 (2008).  Thus, development in this regard is warranted.  In addition to evaluating the current severity of the Veteran's left shoulder disability, the VA examiner should address whether the disability renders the Veteran unemployable.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain relevant VAMC treatment records prepared since September 2009.  All records that are obtained must be incorporated into the claims file.  

2.  The RO/AMC should also obtain a copy of the Veteran's vocational rehabilitation files.  All records that are obtained must be incorporated into the Veteran's claims file.  If it is determined that no such files exist for the Veteran, a negative response must be included in the claims file.  

3.  In addition, any determination pertinent to the Veteran's claim for SSA benefits, as well as any medical records relied upon concerning that claim, should be obtained from SSA and associated with the claims file.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

4.  After completing the above, the Veteran should be scheduled for an appropriate VA examination to determine the current level of severity of his service-connected left shoulder disability.  The Veteran's claims file and a copy of this remand must be provided to the examiner for review.  The examiner should describe in detail all symptomatology associated with the Veteran's disability.  

The examiner should also render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the left shoulder.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  In addition, the examiner should indicate whether, and to what extent, the Veteran likely experiences functional loss due to pain or any of the other symptoms noted above during flare-ups and/or with repeated use.  The examiner should assess the additional functional impairment in terms of the degree of additional range of motion loss; however, if not feasible to do so to any degree of medical certainty, then the examiner should explain why this is so.

The examiner must also make a specific finding as to whether the Veteran suffers from any neurological impairment as a result of his service-connected left shoulder disability.  If so, the examiner should describe in detail all of the associated neurological symptomatology.  

The examiner should opine as to whether the Veteran's service-connected left shoulder disability renders him unable to secure or follow a substantially gainful occupation for which he would otherwise be qualified.  Consideration should be given to the Veteran's level of education, special training, and previous work experience but not to his nonservice-connected disabilities and advancing age in arriving at a conclusion.

If the Veteran's service-connected left shoulder disability does not render him unemployable, the examiner should suggest the type or types of employment in which the Veteran would be capable of engaging with his current service-connected left shoulder disability, given his current skill set and educational background.

All findings and conclusions should be supported by a rationale.

5.  After completion of the foregoing and undertaking any further development deemed warranted by the record, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

							(CONTINUED ON NEXT PAGE)







This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


